FOR PUBLICATION
             JUDICIAL COUNCIL
           OF THE NINTH CIRCUIT

IN RE COMPLAINT                         Nos. 08-90087,
OF JUDICIAL MISCONDUCT                        08-90088,
                                              08-90089,
                                              08-90090,
                                              08-90091,
                                              08-90092,
                                              08-90093,
                                              08-90094,
                                   
                                              08-90095,
                                              08-90096,
                                              08-90097,
                                              08-90098,
                                              08-90099,
                                              08-90100,
                                              08-90101
                                                 and
                                              08-90102

                                           ORDER

                Filed September 30, 2009

     Before: David R. Thompson, Sidney R. Thomas,
      Susan P. Graber, M. Margaret McKeown, and
 Johnnie B. Rawlinson, Circuit Judges, Audrey B. Collins,
  Irma E. Gonzalez, and Robert S. Lasnik, Chief District
    Judges, and Terry J. Hatter and Robert H. Whaley,
                     District Judges.


                         ORDER

  On April 15, 2009, the Chief Judge entered an order that
required complainant to show cause why he should not be

                          14043
14044      IN RE COMPLAINT OF JUDICIAL MISCONDUCT
sanctioned for his abuse of the misconduct complaint proce-
dure. Complainant did not file a response.

   We have carefully reviewed the record. Complainant has
filed two misconduct complaints naming thirteen federal
judges, raising outlandish and unsupported claims that the
judges destroyed evidence and somehow participated in a
conspiracy with a state court judge to convict him of murder.
Both misconduct complaints have been dismissed as conclu-
sory.

   In his second misconduct complaint, complainant names
certain members of the Judicial Council solely because they
dismissed his petition for review of the first misconduct com-
plaint. Judicial Conduct Rule 25(g) provides that Judicial
Council members who are named in a misconduct proceeding
may participate in its disposition if:

      (A) participation by one or more subject judges is
    necessary to obtain a quorum of the judicial council;

       (B) the judicial council finds that the lack of a
    quorum is due to the naming of one or more judges
    in the complaint for the purpose of disqualifying that
    judge or judges, or to the naming of one or more
    judges based on their participation in a decision
    excluded from the definition of misconduct under
    Rule 3(h)(3); and

      (C) the judicial council votes that it is necessary,
    appropriate, and in the interest of sound judicial
    administration that one or more subject judges be eli-
    gible to act.

   This is clearly a case that meets all of these criteria. Com-
plainant names most of the Judicial Council members solely
because they denied his petition for review, a merits-related
decision that is not cognizable under Judicial-Conduct Rule
           IN RE COMPLAINT OF JUDICIAL MISCONDUCT         14045
3(h)(3). Further, the Commentary to Judicial-Conduct Rule 25
recognizes that multiple-judge complaints are “virtually
always meritless,” and holds that is not unfair to permit sub-
ject judges to participate in the review of the chief judge’s
dismissal of an insubstantial complaint. It is both necessary to
obtain a quorum and in the interest of sound judicial adminis-
tration that the subject Judicial Council members are eligible
to act in this case.

   Pursuant to Rule 10(a) of the Rules for Judicial-Conduct
and Judicial-Disability Proceedings, we conclude that com-
plainant’s right to file further misconduct complaints should
be restricted. We direct the Clerk to enter the following pre-
filing review order:

                  Pre-Filing Review Order

  (1) This pre-filing review order shall apply to all miscon-
duct complaints or petitions for review filed by complainant.

   (2) Any future misconduct complaint or petition for review
filed by complainant shall comply with the requirements of
the Rules for Judicial-Conduct and Judicial-Disability Pro-
ceedings, and shall contain the sentence “THIS COM-
PLAINT/PETITION IS FILED SUBJECT TO PRE-FILING
REVIEW ORDER Nos. 08-90087, 08-90088, 08-90089, 08-
90090, 08-90091, 08-90092, 08-90093, 08-90094, 08-90095,
08-90096, 08-90097, 08-90098, 08-90099, 08-90100, 08-
90101 and 08-90102” in capital letters in the caption of the
complaint or petition.

   (3) If complainant submits a misconduct complaint or peti-
tion for review in compliance with this order, the Clerk shall
lodge the complaint or petition and accompanying documents.
The Clerk shall not file the complaint or petition until com-
plainant’s submission is reviewed and a determination is
made as to whether it merits further review and should be
filed.
14046      IN RE COMPLAINT OF JUDICIAL MISCONDUCT
   (4) This pre-filing review order shall remain in effect until
further order of the Judicial Council. Complainant may, no
earlier than October 1, 2011, petition the Judicial Council to
lift this pre-filing review order, setting forth the reasons why
the order should be lifted.

   Complainant’s failure to comply with this order shall result
in any new misconduct complaints or petitions for review
being dismissed or not being filed and other sanctions being
levied as the Judicial Council may deem appropriate.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.